Citation Nr: 1515380	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-05 109	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the left knee.

2. Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to osteoarthritis of the left knee.

3. Entitlement to service connection for a chronic right hip strain, to include as secondary to osteoarthritis of the left knee.

4. Entitlement to service connection for a stress reaction of the left fibula, to include as secondary to osteoarthritis of the left knee.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1996 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issue(s) of entitlement to service connection for a stress reaction of the left fibula is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving the benefit of the doubt in favor of the Veteran, the Veteran's osteoarthritis of the left knee was at least as likely as not aggravated beyond its natural progression by her December 18, 1998, in-service knee injury.

2. The Veteran's osteoarthritis of the right knee is at least as likely as not proximately due to, or the result of her service-connected osteoarthritis of the left knee.  

3. The Veteran's chronic right hip strain is at least as likely as not proximately due to, or the result of her service-connected osteoarthritis of the left knee.  



CONCLUSION OF LAW

1. The criteria for service connection for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2. The criteria for service connection for osteoarthritis of the right knee have been met.  38 U.S.C.A. § 1110 (West 2014);  38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

3. The criteria for service connection for a chronic right hip strain have been met. 38 U.S.C.A. § 1110 (West 2014);  38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the results favorable to the Veteran, a discussion of the duty to notify and assist is not necessary at this time.  

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014). 

III. Osteoarthritis of the Left Knee

The Veteran asserts that her present osteoarthritis of the left knee is due to a fall she sustained in December 1998 while on active duty.  In the alternative, she contends that any degenerative joint disease of her left knee, the result of an anterior cruciate ligament (ACL) injury and repair in 1975, was permanently aggravated by the December 1998 incident.  Upon review of the evidence of record, the Board finds that service connection is warranted in this case.

As the outset, the Board notes that the Veteran has a current diagnosis of severe osteoarthritis of the left knee.  Further, the Board notes that the Veteran's service treatment records clearly indicate that an incident occurred on December 18, 1998, where the Veteran tripped over a cord, falling on all fours, particularly the left knee, and required subsequent medical treatment.  Thus, the issue is one of medical nexus between the present diagnosis and incident in December 1998.

A review of the record shows that the Veteran underwent a pre-enlistment medical examination in 1995, which reported a torn meniscus in 1975 with subsequent surgery to repair.  The Veteran was noted to have no problems since surgery, and an orthopaedic consult with x-ray showed a normal exam.  ACL anterior drawer and Lachmans sign were both positive with normal strength and range of motion was normal.  She was noted to have mild ACL laxity and excellent function.  The Veteran's prior knee surgery did not disqualify her from active duty.  

As noted, on December 18, 1998, the Veteran tripped and fell on her hands and knees.  Thereafter, she reported to the emergency room where she complained of swelling and pain in her left knee.  The emergency room report indicated some swelling, although no acute distress.  The examining physician noted early ecchymosis of the lateral knee with tenderness, pain and gross effusion.  Left ACL laxity was confirmed to the right.  The knee was stable and the Veteran was released with instructions to return to the ER if the issue persisted.

On December 23, 1998, the Veteran underwent a routine radiology examination of her knee.  The report of that examination indicated tricompartmental joint space narrowing with subchondral sclerosis and periarticular osteophytic spurring.  No acute fracture was evident.  There was slight retrosublaxation of the patella.  A diagnosis of degenerative joint disease and lateral patellar sublaxation was given.  

In June 1999, the Veteran signed a report of medical assessment in which she noted treatment for a contusion to the left knee in December 1998, and also indicated that the issue had resolved.  

Private medical records indicate that the Veteran was treated for an arthritic knee by Dr. R.H., as early as February 2003.  At that time, the Veteran's knee was aspirated and injected with steroids.  Arthroscopic intervention was proposed.  The Veteran has also asserted that prior to this date, she engaged in self-care, to include injections of her knee (the Veteran is a registered nurse), and undocumented medical care with Dr. R.H., and her physician employer.

In May 2006, the Veteran again was seen by Dr. R.H. who noted a valgus left knee with ten degree of valgus and some relative instability.  She had a subluxing patella and hypoplastic femoral trochlear groove as well.  A small effusion was present in the left knee.  She had normal stability with negative drawer and Lachman tests.  Her skin was clear of lesions.  Muscle tone was normal.  Circulatory status in the limb was normal. Her gait progression showed that she stood and pitched forward with some instability in the left knee and a lurching gait.  X-rays showed bony articulation in the lateral compartment of the left knee and complete absence of patellar cartilage.  Dr. R.H. injected the Veteran's knee and prescribed an unloader knee brace.  He also suggested the Veteran consider a total joint implant arthroplasty for limb straightening, stability, and pain relief in the left knee.  

In April 2012, the Veteran presented for a VA examination in connection with her claim for service connection.  The VA examiner noted her history of a knee injury in 1975 and her 1995 enlistment examination which found her knee to have excellent function.  The examiner then noted her fall in December 1998 and the June 1999 medical report which reported the issue had resolved (here the Board notes that the VA examiner appears to attribute the statement that the issue had resolved to a medical examiner, but a review of the document indicates that the Veteran made that assertion herself).  The examiner also noted a history of self-treatment, including injections, with some relief.  The VA examiner then conducted a physical examination and gave a diagnosis of severe left patellofemoral predominant tricompartmental osteoarthritis.  The VA examiner then stated that the Veteran's present disability was less likely than not the result of the 1998 incident because the contusion was noted as "resolved" in June 1999 and because her prior history put her at risk of osteoarthritis.  

In June 2012, a follow-up opinion was obtained by a VA examiner.  In that opinion (which did not include a physical examination) the examiner stated that the claimed condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by the December 1998 incident because the osteoarthritis is progressing naturally due to the prior surgery she had.  The examiner also stated that the contusion she sustained in service was not a significant enough injury to alter the course of the natural progression.  

In August 2012, the Veteran submitted a letter by her private physician, Dr. J.B.  In that letter, the physician opines that the December 1998 fall is the source of the Veteran's present left knee osteoarthritis because the time frame involved in the progression of the knee problems since the fall clearly indicates that the injury is the source of the rapid deterioration.  Particularly, the Board notes that Dr. J.B. considered the Veteran's 1975 surgery; her record of treatment, to include undocumented treatment and history of curb-side consults with Dr. R.H.; and a physical examination.  

In November 2012, VA obtained an additional opinion (which did not include a physical examination).  In the resulting opinion, the VA examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury because the Veteran had a medial and lateral meniscus deficient knee with mild ACL laxity upon entering service.  She had normal function at that time.  She did well until she sustained the contusion in December 1998 at which time she was noted to have tricompartmental joint space narrowing with subchondral sclerosis and periarticular osteophytic spurring with lateral patellar sublaxation.  The VA examiner then stated that this was the natural progression of her knee injury that preexisted military service and was not caused by the injury because it existed at the time of the injury.  The VA examiner also stated that the claimed condition, which clearly and unmistakably existed prior to service was not aggravated beyond its natural progression because the Veteran had developed a tricompartmental degenerative joint disease prior to leaving military service.  She had experienced a contusion, but also had prior evidence of ACL laxity prior to entry into military service.  Thus there was insufficient evidence that the Veteran's degenerative joint disease progressed beyond normal progression with the current evidence.  The VA examiner also stated that the natural history of a degenerative joint disease is that it can progress to a significant degree asymptomatically and then become symptomatic.  The examiner then stated that if the Veteran had had an x-ray prior to leaving military service, it would have shown the degenerative joint disease was already present.  The examiner also notes no ongoing care until 2003, with reports of self-injections without documentation, which the examiner considers to be not within standard medical practice.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  In the present case, the Board finds that the evidence of record is at least equipoise, if not in favor of service connection.

Here, the Board finds that the VA opinions are of no more probative value than the private opinion by Dr. J.B.  Particularly, the Board finds that the April 2012 opinion, incorrectly relied on the assertion that the Veteran's knee condition had "resolved" by June 1999.  A review of that record shows that the Veteran filled out and signed that document herself.  An actual examination did not take place, and therefore, the record is not highly medically probative in value.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, while it was opined that the Veteran was predisposed to osteoarthritis, the issue of aggravation beyond its natural progression was not addressed.  Thus, the April 2012 opinion is inadequate for the Board to rely upon because it is not based on the medical evidence of record. And it did not address aggravation.

The Board also finds the June 2012 opinion to be inadequate for it to rely upon in this matter.  Particularly, the opinion, which was rendered without examination of the Veteran, relied purely on the notion that osteoarthritis was progressing due to the prior 1975 surgery and the fact that the contusion was not serious enough to alter that course.  However, the examiner did not elaborate on why such a contusion was insufficient to cause a deterioration in the condition, nor did she explain what evidence indicated normal progression.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions,").  As such, the Board finds that this opinion is inadequate.

Concerning the November 2011 VA opinion, at the outset, the Board notes that this opinion was given without an examination of the Veteran, and was based solely on the evidence of record in the claims file.  The Board notes that the examiner relied upon the existence of some tricompartmental joint space narrowing at the time of the injury to support the conclusion that that December 1998 incident did not cause the present issue in the first instance.  However, the Board finds troubling the fact that, when addressing the issue of aggravation, the examiner relies upon the fact that if the Veteran had been given an x-ray upon separation in 1999, it would have shown degenerative joint disease was already present.  The hypothetical nature of this statement, referring to evidence which does not exist in the record, makes the opinion less probative, than one that relies upon actual evidence.  Further, the Board notes that the November 2011 VA examiner did not consider the Veteran's entire history of treatment, to include self-treatment and undocumented medical consultations.  Rather, that history was dismissed as not within standard medical practice.  This calls into question the VA examiner's reliance on the lack of evidence of treatment for a condition between the Veteran's release from service in September 1999 and February 2003, as proof that the incident did not aggravate the Veteran's pre-existing knee condition.  

On the contrary, the opinion by Dr. J.B. included a physical examination, as well as consideration of the Veteran's entire treatment history, to include self-treatment and undocumented treatment, before opining that the rapid progression of the condition, following the December 1998 incident, clearly points to a nexus between the in-service injury, and the present diagnosis.  The Board finds that this opinion, in connection with her enlistment examination which found her knee to be in excellent condition 20 years after her original injury and surgery, is, at the very least, in equipoise with the negative opinion provided in November 2012.  

Thus, because an approximate balance of positive and negative evidence exists regarding the issue of a nexus between the Veteran's presently severe left knee condition and in-service injury, the Board finds that the Veteran is entitled to service connection for osteoarthritis of the left knee.  

IV. Osteoarthritis of the Right Knee

The Veteran contends that her presently diagnosed osteoarthritis of the right knee is proximately due to or the result of her service-connected osteoarthritis of the left knee.  The Board finds that, in this case, service connection is warranted.

Here, the Board notes that the Veteran has a present diagnosis of moderate osteoarthritis of the right knee.  Further, as addressed above, the Veteran is entitled to service connection for osteoarthritis of the left knee.  Thus, the question is whether the present right knee condition is proximately due to or the result of the left knee condition.  

In April 2012, the Veteran was afforded a VA examination in connection with her claim.  In the resulting opinion, the VA examiner stated that the Veteran's right knee condition was at least as likely as not proximately due to or the result of her left knee condition.  In support of this opinion, the VA examiner stated that osteoarthritis of one knee often follows osteoarthritis of the opposite knee due to favoring of the involved knee.  

In light of this opinion, and in light of the fact that the Board finds that the Veteran is entitled to service connection for her left knee condition, the Board finds that the Veteran is entitled to service connection for osteoarthritis of the right knee as secondary to her service connected osteoarthritis of the left knee.  38 C.F.R. § 3.310.


V. Chronic Right Hip Strain

The Veteran contends that her present right hip strain is proximately due to or the result of her service-connected osteoarthritis of the left knee.

In April 2012, the Veteran was afforded a VA examination in connection with her claim.  In the resulting examination report, the VA examiner gave a diagnosis of a chronic right hip strain, which manifested with achiness at night, inability to sleep on her right side, and constant pain in the right lateral hip. The VA examiner also stated that the Veteran's right hip condition is at least as likely as not proximately due to or caused by the Veteran's left knee condition.  Specifically, the VA examiner stated that the Veteran has been favoring her left leg and that has put more weight on her right side.  Additionally, that the left knee is valgus, it has affected her gait.

In light of this opinion, and in light of the fact that that the Board finds that the Veteran is entitled to service connection for her left knee condition, the Board finds that the Veteran is entitled to service connection for a chronic right hip strain as secondary to her service connected osteoarthritis of the left knee.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for osteoarthritis of the left knee is granted.

Entitlement to service connection for osteoarthritis of the right knee is granted, as secondary to the Veteran's service-connected osteoarthritis of the left knee.

Entitlement to service connection for a chronic right hip strain is granted, as secondary to the Veteran's service-connected osteoarthritis of the left knee.



REMAND

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.159(c)(4) (2014). A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the Veteran's filing, to include those causes unknown to the Veteran.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

In the present case, the Veteran contends that she is entitled to service connection for a stress reaction of the left fibula.  

In April 2012, the Veteran was afforded a VA examination which gave a diagnosis of a stress reaction of the left fibula and opined that it was less likely than not proximately due to or caused by the Veteran's now service-connected osteoarthritis of the left knee.  However, as discussed in the opinion above, the Veteran sustained an injury when she fell during service in December 1998.  Upon review of the April 2012 examination report, it is revealed that the VA examiner did not provide an opinion as to whether the Veteran's presently diagnosed condition could be directly related to an incident or injury in service.  As such, the Board finds that a remand is necessary so that a VA examination may be obtained that considers all possible theories of entitlement, to include direct service connection.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in connection with her claim for service connection for a stress reaction of the left fibula.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.

The examiner should take a detailed history from the Veteran and then provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's presently diagnosed stress reaction of the left fibula is etiologically related to her December 1998 injury in service.  

The examiner should provide complete medical rationale for all conclusions reached.  Particularly, the examiner should be asked to provide citation to evidence in the record as well as to medical treatise evidence or known medical principles in support of all opinions and diagnoses given.  

2. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue remaining on appeal.  If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case and provide the Veteran and her representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


